No. 95-3491



Joseph Evans,                              *
                                           *
                       Appellant,          *
                                           *   Appeal from the United States
           v.                              *   District Court for the
                                           *   Eastern District of Arkansas.
Shirley S. Chater,                         *
Commissioner, Social Security              *
Administration,                            *
                                           *
                        Appellee.          *



                           Submitted:      March 13, 1996

                           Filed:   May 30, 1996


Before MORRIS SHEPPARD ARNOLD, FLOYD R. GIBSON, and HEANEY, Circuit
     Judges.



HEANEY, Circuit Judge.


       Joseph Evans, a black male born November 17, 1955, has a high school
equivalency and prior work experience as a truck driver.           He was hit by a
truck in May 1982 and suffered severe injuries to his right lower back and
hip.   He was treated for this injury, and in 1984, he returned to work as
a truck driver for three years.           He has not worked since that time.


       In January 1992, Evans filed a claim for Social Security disability
insurance and Supplemental Security Income (SSI) benefits, alleging an
inability to work beginning April 15, 1989.               He contended that he was
disabled    due   to   chronic,   lower    back   pain,    arthritis,   uncontrolled
hypertension, chest pain, headaches, and depression.          His claim was denied
initially and on reconsideration.
A hearing was held before an administrative law judge (ALJ) on August 26,
1993.      The ALJ found that Evans was unable to perform his past work as a
truck driver, but that he could perform a full range of sedentary work.
The Appeals Council affirmed the ALJ's decision.           Evans sought review in
the district court, which denied relief.               He now appeals from that
decision.


        We hold that substantial evidence in the record as a whole supports
the ALJ's decision that Evans was able to perform sedentary work at least
until      September 30, 1991, the date on which he last qualified for
disability-insured status.          We have doubts, however, as to whether he
remained able to perform sedentary work after that date.              We thus remand
to the district court with directions to remand to the Secretary for a
determination of whether, after Septemer 30, 1991, Evans became eligible
for SSI benefits under 42 U.S.C. § 1382.


        The record, including Evans' medical history, supports the ALJ's
determination that Evans was not disabled within the meaning of Title XVI
of the Social Security Act, 42 U.S.C. §§ 1381-1383d as a result of his 1982
accident.     Indeed, Evans returned to work as a truck driver and continued
in that occupation until 1987.       Beginning in 1990, however, Evans' physical
condition deteriorated significantly.          Since then, he has been in and out
of   the    hospital numerous times for high blood pressure and related
complications.     In May 1990, Evans was hospitalized with chest pain and an
elevated blood pressure of 200/150.            Thallium stress tests revealed no
evidence of stress-induced ischemia (a deficiency of blood supply to the
heart)     and   other   cardiac   tests   were   essentially   negative.    He   was
discharged with directions to lose weight, to exercise, and to take
medication to control his blood pressure.             His condition continued to
deteriorate after that date.


        Evans was hospitalized again on January 26, 1992, with chest pains
and accelerated hypertension (200/140).           He was not taking




                                           2
any medication at the time and he was treated for high blood pressure, back
problems, pain, and obesity.       He complained of headaches during the four-
day hospitalization and his discharge diagnosis included "uncontrolled
hypertension with headache."       Tr. 437.   He continued to have elevated blood
pressure    after his release:          on June 16, 1992, his blood pressure
fluctuated greatly from 140/98 in the morning to 220/140 that evening; on
July 1, 1992, it was 220/124; and on August 8, 1992, he suffered from both
hypertension and congestive heart failure.


        Evans was again hospitalized on May 25, 1993 with a blood pressure
of 160/130 and weighing 300 pounds.           He was discharged after his blood
pressure reportedly responded to medication.        On July 6, 1993, however, an
internal medicine specialist hospitalized Evans because of increasing
angina and blood pressure that was not controlled by increased medication.
This condition continued, including a week-long hospitalization in August
1993 for malignant hypertension, documented coronary atherosclerosis, and
angina pectoris.      On October 11, 1993, Evans underwent angioplasty and was
discharged from the hospital five days later.


        Evans   was   readmitted   on    December   22,   1993   for   chest   pain,
atherosclerotic heart disease, hypertension, and glucose intolerance.
After an adjustment in his medication, Evans was discharged only to be
readmitted on January 24, 1994, again for hypertension and atherosclerotic
heart disease.


        It must be noted that because the hearing before the ALJ was held on
August 26, 1993, the ALJ did not consider Evans' medical history after that
date.    The Appeals Council, on the other hand, considered the subsequent
history, but it determined that it did not affect the ALJ's finding of no
disability.     We question the Appeals Council's decision.




                                          3
      The record reveals that Evans now suffers, and has suffered for some
time, from significant nonexertional impairments:             hypertension, obesity,
pain, and atherosclerotic heart disease.               Thus, the question is whether
these impairments at any time after September 30, 1991 became severe enough
to have prevented Evans from performing the full range of activities listed
in the Medical-Vocational Guidelines found in Appendix 2 to Subpart P of
Part 404, 20 C.F.R. §§ 404.1501-1599 ("Guidelines").               The Guidelines can
be   used   to   determine     disability,       provided   that   the   nonexertional
impairments do not significantly diminish the claimant's residual capacity
to perform the activities listed in them.           Reed v. Sullivan, 988 F.2d 812,
816 (8th Cir. 1993); Thompson v. Bowen, 850 F.2d 346, 349-50 (8th Cir.
1988).      Here,   however,    where    there    is   substantial   evidence   as   to
significant nonexertional limitations during the period in question, the
Guidelines are not applicable.


      Rather, on remand a vocational expert should be called and asked a
proper hypothetical question detailing Evans' medical and activity history
from September 30, 1991 to the present.             O'Leary v. Schweiker, 710 F.2d
1334, 1343 (8th Cir. 1983) (hypothetical must precisely set out all of the
claimant's impairments); Cole v. Harris, 641 F.2d 613, 615-16 (expert must
focus on individual complainant's capacity to work).            The expert should be
requested to give an opinion as to whether, in light of his nonexertional
impairments, Evans was able to perform any jobs in the local or national
economy on a full-time basis from September 30, 1991 through the date of
the Appeals Council's decision.         Easter v. Bowen, 867 F.2d 1128, 1130 (8th
Cir. 1989) (claimant must be able to perform the requisite physical acts
on a full-time basis in a sometimes competitive and stressful environment
of the working world); McCoy v. Schweiker, 683 F.2d 1138, 1147 (8th Cir.
1982) (same).       On remand, the Secretary and the claimant should be
permitted to present current medical reports of treating or consulting
doctors.




                                           4
     We therefore reverse the district court's denial of relief and remand
to the district court with directions to remand to the Secretary for
disposition consistent with this opinion.


     A true copy.


        Attest:


             CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    5